UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7161


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEVON L. ALEXANDER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (4:06-cr-00118-WDK-TEM-1)


Submitted:   December 16, 2010            Decided:   December 28, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Devon L. Alexander, Appellant Pro Se.   Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Devon L. Alexander appeals the district court’s orders

denying    his    motion      to    dismiss       his   indictment      and    motion   to

reconsider.         The    district        court    also   considered         Alexander’s

motion as one for a new trial under Fed. R. Crim. P. 33.                                We

have     reviewed       the     record      and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Alexander, No. 4:06-cr-00118-WDK-TEM-1

(E.D. Va. June 23, 2010 & July 13, 2010).                       We deny Alexander’s

motion to compel.             We dispense with oral argument because the

facts    and    legal     contentions       are    adequately     presented       in    the

materials      before     the      court    and    argument     would    not     aid    the

decisional process.

                                                                                 AFFIRMED




                                             2